NUMBER 13-18-00458-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JERRY GARCIA AND SUSANNA GARCIA,                                                Appellants,

                                             v.

ROTH CONSTRUCTION, INC. AND
GUINEA ROTH CONSTRUCTION,                                                       Appellees.


                       On Appeal from the 24th District Court
                            of Victoria County, Texas.



                                         ORDER
             Before Justices Rodriguez, Contreras, and Benavides
                               Order Per Curiam

       This cause is before the Court on appellants’ unopposed motion for the filing of a

corrected clerk’s record and motion to suspend appellants’ current briefing deadline.

The clerk’s record in this cause was filed on September 21, 2018. Appellants have filed

a letter with the Victoria County District Clerk’s office detailing the defects in the clerk’s
record and request that this Court direct the district clerk to file a complete copy of a

corrected and accurate clerk’s record in this matter.            The clerk’s record contains

unreadable boxes and symbols, illegible copies, blank pages, and is missing documents.

       When a relevant item has been omitted from the clerk’s record, the appellate court

may by letter direct the trial court clerk to prepare, certify, and file in the appellate court a

supplemental clerk’s record containing the omitted item or items. See TEX. R. APP. P.

34.5(c)(1). The defects in the clerk’s record are substantial and necessitate a complete

new clerk’s record be filed. Accordingly, appellants’ motion to file a corrected clerk’s

record is GRANTED.

       The trial court clerk of the 24th District Court of Victoria County is directed to

prepare a corrected clerk’s record which corrects the defects outlined in appellant’s letter

dated October 3, 2018. The corrected clerk’s record shall be filed with this Court within

thirty days from the date of this order.       Accordingly, appellants’ motion to suspend

appellants’ current briefing schedule is GRANTED.

       IT IS SO ORDERED.

                                                           PER CURIAM

Delivered and filed this the
12th day of October, 2018.




                                               2